DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled January 6, 2022 have been entered. Claims 1-20 are currently pending. Claims 1-2, 13, 16-17, and 20 have been amended. 

Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive. 
With regards to the amendments the claims now require the first and second waist curve (curvilinear in claims 13 and 20 or specifically concave in claim 1) to be symmetrical with respect to the central axis. A new reference teaching symmetrical concave curves and their benefits has been added in response to the amendments.

Claim Interpretation
Regarding claims 1, 15, and 20, the term “masking material” is defined as per applicant: “the masking material may aid in the softness of the absorbent article from the garment-facing side by masking the potentially gritty feel of the superabsorbent material in the first and/or second layers. The masking material may be a nonwoven material, a film, a foam, or other suitable material” on page 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 in view of Labit US 2012/0116339 A1.
Regarding claim 13, Feist discloses an absorbent article (title) comprising: a chassis (or diaper 20, figure 1) comprising: a topsheet (24, Col 5 line 48- Col 6 line 5); a backsheet (26, Col 5 line 48- Col 6 line 5);  an absorbent core  (28) positioned at least partially intermediate the topsheet and the backsheet (Col 5 line 48- Col 6 line 5);  a central lateral axis (66); a central longitudinal axis (67, Col. 6 lines 43-50); a pair of leg cuffs (32, Col. 6 lines 60-65); a first side edge comprising a first curvilinear portion, 

    PNG
    media_image1.png
    867
    839
    media_image1.png
    Greyscale

Figure 1: Feist Fig 4 annotated to show the curvilinear portions in claim 13 and the concave and convex portions of claim 16
Feist fails to teach the chassis having an outer perimeter, wherein about 50% to about 95% of the outer perimeter is curvilinear.
However, Figure 12 suggests that at least half of the outer perimeter is curvilinear and Col 15 lines 52-67 disclose the curvature may vary depending on production needs.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have the made the outer perimeter at 50% curvilinear given the improvements to the waist fit and leg openings by curving the article fit the body’s curves Col. 3 lines 1-29). 
	Feist fails to teach the first and second curvilinear portions are symmetrical about a central axis. (Applicant has defined the central axis to be (element 16, figure 3A) i.e. a fold that results in the front and rear waist edges touching).
	Labit teaches a reusable diaper with a curvilinear front and rear waist edges (Figure 18A) thereby being in the same field of endeavor as Feist. Labit’s figure 18A shows a symmetrical concave curve about a central axis.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a known concave curve also in the rear of the diaper as taught by Labit in the diaper of Feist as applicant provides no critical reason for the rear curve and has multiple embodiments with different shaped waist edges thereby signifying this is merely a change of shape that falls under ordinary design choice (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Additionally, Feist merely suggests there will be less material waste by being able the “nest” the diapers when manufacturing. Feist does not teach away from the waist edge having a different shape than presented, in fact figure 10 shows a diaper with two straight edges at the waist. The front contour is noted to provide improved fit across the abdomen while the shape of the back seems to be merely result from manufacturing convenience per Feist.

Regarding claim 16, Feist discloses the third curvilinear portion of the first waist edge comprises a first concave portion and a first convex portion both with respect to the central lateral axis, and wherein the fourth curvilinear portion of the second waist edge comprises a second concave portion and a second convex portion with respect to the central lateral axis (see figure 1 above which clearly show a sinusoidal type curve and Col 14 lines 64- Col. 15 lines 19 which state the waist sections are substantially curved).  

Regarding claim 17, Feist discloses wherein the first side edge is substantially symmetrical to the second side edge about the central longitudinal axis (Col. 15 lines 53-67 disclose the article maybe symmetrical along the lateral axis for ease of production).

Regarding claim 18, Feist discloses wherein the chassis is a uni-body chassis (Col 5 lines 35-40 which define the term unitary), the chassis comprising: a first protrusion formed in the first side edge; a second protrusion formed in the second side edge; a third protrusion formed in the first side edge; and a fourth protrusion formed in the second side edge; wherein the first, second, third, and fourth protrusions are not separate elements from the uni-body chassis (see figure 3 below and Col 5 lines 35-40 which define the term unitary and  Col 6 lines 29-43 which disclose side panels)


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 in view of Joseph et al. US 2015/0265475 A1 and in futher view of Labit US 2012/0116339A1.
Regarding claim 1, Feist discloses an absorbent article (title) comprising: a chassis (or diaper 20, figure 1) comprising: a topsheet (24, Col 5 line 48- Col 6 line 5); a backsheet (26, Col 5 line 48- Col 6 line 5);  an absorbent core  (28) positioned at least partially intermediate the topsheet and the backsheet (Col 5 line 48- Col 6 line 5);  a central lateral axis (66); a central longitudinal axis (67, Col. 6 lines 43-50); a pair of leg cuffs (32, Col. 6 lines 60-65); a first side edge comprising a first curved/ curvilinear portion (see figure 2 below), wherein the first side edge is positioned on a first side of the central longitudinal axis (see figure 2 below); a second side edge comprising a second curved/ curvilinear portion ( see figure 2 below), wherein the second side edge is positioned on the second side of the central longitudinal axis(see figure 2 below); a first waist edge comprising a first  concave portion, wherein the first waist edge is positioned on a first side of the central lateral axis (or convex as described by Feist or concave per applicant’s definition and figures- see figure 2 below); a second waist edge comprising a second curvilinear portion, wherein the second waist edge is positioned on a second side of the central lateral axis (or concave as described by Feist or convex ie the opposite arch direction per applicant’s definition and figures- see figure 2 below), and that both the first and second curves are the respect to the lateral axis (see figure 2 below, the lateral axis is noted by marker “A”). 

    PNG
    media_image1.png
    867
    839
    media_image1.png
    Greyscale

Figure 2: Feist Fig 4 annotated to show the curvilinear portions in claim 1 and the concave and convex portions of claim 2
Feist fails to disclose a masking material positioned at least partially intermediate the absorbent core and the backsheet and that the second curve is concave (per applicant’s definition of the term). Please note: Feist teaches two curved waist edges (one concave and one convex) but not that they are both concave.

	Joseph teaches an absorbent article (abstract) thereby being in the same field of endeavor as Feist. Joseph teaches an absorbent article with a backsheet, topsheet, and absorbent core between the two [0019]. The masking material (or barrier layer as called by Joseph) is located between the backsheet and absorbent core [0025]. The masking material may be formed of various thickness depending on solubility of the masking material [0047]. The masking material may contain a colorant plus film [0044] which meet the material requirements set for by applicant as discussed above. Of note Joseph teaches a masking layer; however, the material of masking layer is not clearly defined only that it, like the barrier layer, contains a colorant.
	Therefor it would have been obvious to one of ordinary skill in the art to have added a masking material of Joseph to Feist in between the absorbent core and backsheet in order to provide a in indication of a particular and dynamic event (ie particular volume or biological change) rather than a binary  indictor (ie wet or dry).
	Feist and Joseph fail to teach in combination that the second curve is concave (per applicant’s definition of the term).
Labit teaches a reusable diaper with a curvilinear front and rear waist edges (Figure 18A) thereby being in the same field of endeavor as Feist. Labit’s figure 18A shows a symmetrical concave curve about a central axis.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a known concave curve also in the rear of the diaper as taught by Labit in the diaper of Feist as applicant provides no critical reason for the rear curve and has multiple embodiments with different shaped waist edges thereby signifying this is merely a change of shape that falls under ordinary design choice (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Additionally, Feist merely suggests there will be less material waste by being able the “nest” the diapers when manufacturing. Feist does not teach away from the waist edge having a different shape than presented, in fact figure 10 shows a diaper with two straight edges at the waist. The front contour is noted to provide improved fit across the abdomen while the shape of the back seems to be merely a result of manufacturing convenience per Feist.


Regarding claim 2, Feist discloses the first waist edge comprises a first convex portion with respect to the central lateral axis, and wherein the second waist edge comprises a second convex portion with respect to the central lateral axis (see figure 2 above which clearly show a sinusoidal type curve thereby resulting in concave and convex portions and Col 14 lines 64- Col. 15 lines 19 which states the waist sections are substantially curved).  

Regarding claim 3, Feist discloses the first waist edge is substantially symmetrical to the second waist edge about the central lateral axis, and wherein the first side edge is substantially symmetrical to the second side edge about the central longitudinal axis (Col. 15 lines 53-67 disclose the article maybe symmetrical along the lateral axis for ease of production).

Regarding claim 4, Feist discloses:
-a first protrusion attached proximate to the first side edge;
-a second protrusion attached proximate to the second side edge;
-a third protrusion attached proximate to the first side edge; and 
-a fourth protrusion attached proximate to the second side edge
(see figure 3 below and Col 5 lines 35-40 which define the term unitary and  Col 6 lines 29-43 which disclose side panels)

    PNG
    media_image2.png
    737
    693
    media_image2.png
    Greyscale

Figure 3: Annotated for Claims 4 and 5
Regarding claim 5, Feist discloses wherein the chassis is a uni-body chassis (Col 5 lines 35-40 which define the term unitary), the chassis comprising: a first protrusion formed in the first side edge; a second protrusion formed in the second side edge; a third protrusion formed in the first side edge; and a fourth protrusion formed in the second side edge; wherein the first, second, third, and fourth protrusions are not separate elements from the uni-body chassis (see figure 3 above and Col 5 lines 35-40 which define the term unitary and  Col 6 lines 29-43 which disclose side panels)
  

Regarding claim 6, Feist discloses at least two of the first, second, third, and fourth protrusions comprise an additional curvilinear portion (figure 12 shows the protrusions maybe curvilinear).

Regarding claim 9, Feist fails to teach the chassis having an outer perimeter, wherein about 50% to about 95% of the outer perimeter is curvilinear and wherein only about 5% to only about 30% of the outer perimeter comprises linear portions.
However, Figure 12 suggests that at least half of the outer perimeter is curvilinear and Col 15 lines 52-67 disclose the curvature may vary depending on production needs. Figure 12 shows linear sections is the side sections.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have the made the outer perimeter at 50% curvilinear given the improvements to the waist fit and leg openings by curving the article fit the body’s curves Col. 3 lines 1-29) while maintaining some linear portions for ease of manufacturing. 

Regarding claim 10, Feist discloses the chassis has an outer perimeter, and wherein all portions of the outer perimeter are formed by two layers (Col. 6 lines 50-59, which disclose the periphery is form by the topsheet and backsheet and figure 3).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 in view of Joseph et al. US 2015/0265475 A1 and Labit US 2012/0116339A1 and in further view of Kanya et al. US 20120177886 A1.

Regarding claim 12, Feist and Labit fail to disclose wherein the masking material has a thickness in the range of about 1mm to about 8mm, according to the Thickness Test, wherein the masking material has a stiffness in the range of about 100mN to about 1,000mN, according to the Stiffness Test, and wherein the masking material has a basis weight in the range of about [[25]] 10 gsm to about [[55]] 60 gsm, according to the Basis Weight Test. 
Joseph teaches an absorbent article (abstract) thereby being in the same field of endeavor as Feist. Joseph teaches an absorbent article with a backsheet, topsheet, and absorbent core between the two [0019]. The masking material (or barrier layer as called by Joseph) is located between the backsheet and absorbent core [0025]. The masking material may be formed of various thickness to include 1mm depending on solubility of the masking material [0047]. The masking material may contain a colorant plus film [0044] which meet the material requirements set for by applicant as discussed above. Of note Joseph teaches a masking layer; however, the material of masking layer is not clearly defined only that it, like the barrier layer, contains a colorant.
	Therefor it would have been obvious to one of ordinary skill in the art to have added a masking material of Joseph to Feist in between the absorbent core and backsheet in order to provide a in indication of a particular and dynamic event (ie particular volume or biological change) rather than a binary  indictor (ie wet or dry).
Feist, Labit, and Joseph fail to teach the masking material has a basis weight in the range of about [[25]] 10 gsm to about [[55]] 60 gsm, according to the Basis Weight Test. 
Kanya teaches an absorbent article thereby being in the same field of endeavor as Feist and Joseph. Kanya teaches that any layer of the absorbent article is preferably greater that 20gsm in order to improve the softness of the article [0082]
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to have made any layer for the absorbent article to be 20gsm for greater in order to improve the user’s comfort by improving the softness of the article.
Feist, Labit, Joseph, and Kanya do not specifically state a stiffness in the range of about 100mN to about 1,000mN, according to the Stiffness Test 
When the structure or composition recited in the references is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of obviousness has been established when the reference discloses all the limitations of a claim (in this case, the references teach a masking material that may be a film with a specific thickness and a reason to modify to a specific gsm) except for a property or function (in the present case, the stiffness of the material) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  

Regarding claim 15, Feist and Labit fail to disclose a masking material positioned at least partially intermediate the absorbent core and the backsheet, wherein the masking material has a basis weight in the range of about [[30]] 10 gsm to about [[50]] 60 gsm, according to the Basis Weight Test.Joseph teaches an absorbent article (abstract) thereby being in the same field of endeavor as Feist. Joseph teaches an absorbent article with a backsheet, topsheet, and absorbent core between the two [0019]. The masking material (or barrier layer as called by Joseph) is located between the backsheet and absorbent core [0025]. The masking material may be formed of various thickness to include 1mm depending on solubility of the masking material [0047]. The masking material may contain a colorant plus film [0044] which meet the material requirements set for by applicant as discussed above. Of note Joseph teaches a masking layer; however, the material of masking layer is not clearly defined only that it, like the barrier layer, contains a colorant.
	Therefor it would have been obvious to one of ordinary skill in the art to have added a masking material of Joseph to Feist in between the absorbent core and backsheet in order to provide a in indication of a particular and dynamic event (ie particular volume or biological change) rather than a binary  indictor (ie wet or dry).
Feist, Labit, and Joseph fail to teach the masking material has a basis weight in the range of about [[25]] 10 gsm to about [[55]] 60 gsm, according to the Basis Weight Test. 
Kanya teaches an absorbent article thereby being in the same field of emdevour as Feist and Joseph. Kanya teaches that any layer of the absorbent article is preferably greater that 20gsm in order to improve the softness of the article [0082]
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to have made any layer for the absorbent article to be 20gsm for greater in order to improve the user’s comfort by improving the softness of the article.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 in view of Joseph et al. US 2015/0265475 A1 and Labit US 2012/0116339A1 as applied to claim 1 and in further view of Flectcher et al. US 2002/0111596 A1.
Regarding claim 7, Feist, Labit, and Joseph fail to disclose a first removable fastening member comprising: a first surface; a second surface; a first fastener on the first surface; and a second fastener on the first surface; wherein the first fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the second fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis.
Feist teaches side fasting members (36, figure 1 and Col 18 lines 26-36); however, these are not removable with respect to the chassis.
Fletcher teaches a disposable absorbent article (abstract) thereby being in the same field of endeavor as Feist and Joseph. Fletcher teaches a chassis (32, figure 1) with a pair (or a first fastening member and a second fastening member) removable side panels (34, figure 1) that attach to the chassis ([0057]). The first fasting member comprising: a first surface; a second surface; a first fastener on the first surface; and a second fastener on the first surface (82, figure 5 for a first and second faster on a first and second surface and [0081]). The first fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the second fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis ([0057] and [0081] and figure 1). Fletcher teaches the removable sides maybe reused with a clean chassis to reduce waste ([0064]) and to making changing the diaper easier ([0006]).
It would have been obvious to one of ordinary skill in the art to have modified the side panels of Feist and Joseph to be removable as taught by Fletcher in order to provide a material saving and reduce waste and provide an easier changing configuration. 

Regarding claim 8, Feist, Labit, and Joseph fail to disclose a second removable fastening member comprising: a third surface; a fourth surface; a third fastener on the third surface; and a fourth fastener on the third surface; wherein the third fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the fourth fastener is configured to be removably engaged with a portion of the chassis on a second side of the central lateral axis.
Feist teaches side fasting members (36, figure 1 and Col 18 lines 26-36); however, these are not removable with respect to the chassis.
Fletcher teaches a disposable absorbent article (abstract) thereby being in the same field of endeavor as Feist and Joseph. Fletcher teaches a chassis (32, figure 1) with a pair (or a first and second fastening member) removable side panels (34, figure 1) that attach to the chassis ([0057]). The second fasting member comprising: a third surface; a fourth surface; a third fastener on the third surface; and a fourth fastener on the fourth surface (82, figure 4 for a third and fourth faster on a third and fourth surface and [0081]). The third fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the fourth fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis ([0057] and [0081] and figure 1). Fletcher teaches the removable sides maybe reused with a clean chassis to reduce waste ([0064]) and to making changing the diaper easier ([0006]).
It would have been obvious to one of ordinary skill in the art to have modified the side panels of Feist and Joseph to be removable as taught by Fletcher in order to provide a material saving and reduce waste and provide an easier changing configuration. 
(Of note Labit technically also teaches removable side fasteners but Labit is drawn to a reusable diaper; therefore, not as closely related to the field of disposable diapers taught by Feist and Fletcher. Since Labit and Feist are both diapers, the general shape of any diaper would be related which is what Labit is used for in this case.)


Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 in view of Joseph et al. US 2015/0265475 A1 and Labit US 2012/0116339A1 and in further view of Flectcher et al. US 2002/0111596 A1.

Regarding claim 20, Feist discloses an absorbent article (title) comprising: a chassis (or diaper 20, figure 1) comprising: a topsheet (24, Col 5 line 48- Col 6 line 5); a backsheet (26, Col 5 line 48- Col 6 line 5);  an absorbent core  (28) positioned at least partially intermediate the topsheet and the backsheet (Col 5 line 48- Col 6 line 5);  a central lateral axis (66); a central longitudinal axis (67, Col. 6 lines 43-50); a pair of leg cuffs (32, Col. 6 lines 60-65); a first side edge comprising a first curvilinear portion, wherein the first side edge is positioned on a first side of the central longitudinal axis; a second side edge comprising a second curvilinear portion, wherein the second side edge is positioned on the second side of the central longitudinal axis; a first waist edge comprising a third curvilinear portion, wherein the first waist edge is positioned on a first side of the central lateral axis; a second waist edge comprising a fourth curvilinear portion, wherein the second waist edge is positioned on a second side of the central lateral axis (see figure 4 below). 

    PNG
    media_image3.png
    867
    839
    media_image3.png
    Greyscale

Figure 4: Feist Fig 4 annotated to show the curvilinear portions in claim 20
Feist fails to teach the chassis having an outer perimeter, wherein about 50% to about 95% of the outer perimeter is curvilinear.
However, Figure 12 suggests that at least half of the outer perimeter is curvilinear and Col 15 lines 52-67 disclose the curvature may vary depending on production needs.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have the made the outer perimeter at 50% curvilinear given the improvements to the waist fit and leg openings by curving the article fit the body’s curves Col. 3 lines 1-29). 

Feist fails to disclose a masking material positioned at least partially intermediate the absorbent core and the backsheet.  
	Joseph teaches an absorbent article (abstract) thereby being in the same field of endeavor as Feist. Joseph teaches an absorbent article with a backsheet, topsheet, and absorbent core between the two [0019]. The masking material (or barrier layer as called by Joseph) is located between the backsheet and absorbent core [0025]. The masking material may be formed of various thickness depending on solubility of the masking material [0047]. The masking material may contain a colorant plus film [0044] which meet the material requirements set for by applicant as discussed above. Of note Joseph teaches a masking layer; however, the material of masking layer is not clearly defined only that it, like the barrier layer, contains a colorant.
	Therefor it would have been obvious to one of ordinary skill in the art to have added a masking material of Joseph to Feist in between the absorbent core and backsheet in order to provide a in indication of a particular and dynamic event (ie particular volume or biological change) rather than a binary  indictor (ie wet or dry).
Feist and Joseph fail to teach the first and second waist edges are symmetrical about a central axis. (Applicant has defined the central axis to be (element 16, figure 3A) i.e. a fold that results in the front and rear waist edges touching).
	Labit teaches a reusable diaper with a curvilinear front and rear waist edges (Figure 18A) thereby being in the same field of endeavor as Feist. Labit’s figure 18A shows a symmetrical concave curve about a central axis.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a known concave curve also in the rear of the diaper as taught by Labit in the diaper of Feist as applicant provides no critical reason for the rear curve and has multiple embodiments with different shaped waist edges thereby signifying this is merely a change of shape that falls under ordinary design choice (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Additionally, Feist merely suggests there will be less material waste by being able the “nest” the diapers when manufacturing. Feist does not teach away from the waist edge having a different shape than presented, in fact figure 10 shows a diaper with two straight edges at the waist. The front contour is noted to provide improved fit across the abdomen while the shape of the back seems to be merely a result of manufacturing convenience per Feist.

Feist, Labit, and Joseph fail to disclose a removable fastening member comprising: a first surface; a second surface; a first fastener on the first surface; and a second fastener on the first surface; wherein the first fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the second fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis.
Feist teaches side fasting members (36, figure 1 and Col 18 lines 26-36); however, these are not removable with respect to the chassis.
Fletcher teaches a disposable absorbent article (abstract) thereby being in the same field of endeavor as Feist and Joseph. Fletcher teaches a chassis (32, figure 1) with a pair (or a first fastening member and a second fastening member) removable side panels (34, figure 1) that attach to the chassis ([0057]). The first fasting member comprising: a first surface; a second surface; a first fastener on the first surface; and a second fastener on the first surface (82, figure 5 for a first and second faster on a first and second surface and [0081]). The first fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the second fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis ([0057] and [0081] and figure 1). Fletcher teaches the removable sides maybe reused with a clean chassis to reduce waste ([0064]) and to making changing the diaper easier ([0006]).
It would have been obvious to one of ordinary skill in the art to have modified the side panels of Feist and Joseph to be removable as taught by Fletcher in order to provide a material saving and reduce waste and provide an easier changing configuration. 
(Of note: Labit technically also teaches removable side fasteners but Labit is drawn to a reusable diaper; therefore, not as closely related to the field of disposable diapers taught by Feist and Fletcher. Since Labit and Feist are both diapers, the general shape of any diaper would be related which is what Labit is used for in this case.)


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985  in view of Labit US 2012/0116339A1 per claim 13 above, and in further view of Flectcher et al. US 2002/0111596 A1.
Regarding claim 19, Feist and Labit fail to disclose a first removable fastening member comprising: a first surface; a second surface; a first fastener on the first surface; and a second fastener on the first surface; wherein the first fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the second fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis and a second removable fastening member comprising: a third surface; a fourth surface; a third fastener on the third surface; and a fourth fastener on the third surface; wherein the third fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the fourth fastener is configured to be removably engaged with a portion of the chassis on a second side of the central lateral axis.
Feist teaches side fasting members (36, figure 1 and Col 18 lines 26-36); however, these are not removable with respect to the chassis.
Fletcher teaches a disposable absorbent article (abstract) thereby being in the same field of endeavor as Feist and Joseph. Fletcher teaches a chassis (32, figure 1) with a pair (or a first fastening member and a second fastening member) removable side panels (34, figure 1) that attach to the chassis ([0057]). The first fasting member comprising: a first surface; a second surface; a first fastener on the first surface; and a second fastener on the first surface (82, figure 5 for a first and second faster on a first and second surface and [0081]). The first fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the second fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis ([0057] and [0081] and figure 1). The second fasting member comprising: a third surface; a fourth surface; a third fastener on the third surface; and a fourth fastener on the fourth surface (82, figure 4 for a third and fourth faster on a third and fourth surface and [0081]). The third fastener is configured to be removably engaged with a portion of the chassis on a first side of the central lateral axis, and wherein the fourth fastener is configured to be removably engaged with a portion of chassis on a second side of the central lateral axis ([0057] and [0081] and figure 1). Fletcher teaches the removable sides maybe reused with a clean chassis to reduce waste ([0064]) and to making changing the diaper easier ([0006]).
It would have been obvious to one of ordinary skill in the art to have modified the side panels of Feist and Labit to be removable as taught by Fletcher in order to provide a material saving and reduce waste and provide an easier changing configuration. 
(Of note: Labit technically also teaches removable side fasteners but Labit is drawn to a reusable diaper; therefore, not as closely related to the field of disposable diapers taught by Feist and Fletcher. Since Labit and Feist are both diapers, the general shape of any diaper would be related which is what Labit is used for in this case.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 in view of Joseph et al. US 2015/0265475 A1 and Labit US 2012/0116339A1 and in further view of Brown “8 Tips for Sewing the Smoothest Curved Seams” < https://www.craftsy.com/post/sewing-curved-seams/#>.

Regarding claim 11, Feist, Labit, and Joseph fail to teach the chassis has an outer perimeter, wherein linear portions of the outer perimeter comprise a fold, and wherein the curvilinear portions of the outer perimeter comprise a cut edge
Brown teaches the formation of two layers at the perimeter of a material thereby being drawn to solving a similar problem as applicant namely the article is formed by two for more layers and must be joined together.
According to Brown it is well known that then forming two layers together the straight sections of the perimeter are simply folded over while the curved section are cut in order to provide a smooth seam.
Therefor it would have been obvious to one of ordinary skill in the art to have folded the edges over in the straight section and cut in the curved section of Feist in order to have a smooth edge/ curve as taught by brown.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feist US 6142985 and Labit US 2012/0116339A1 and in further view of Brown “8 Tips for Sewing the Smoothest Curved Seams” < https://www.craftsy.com/post/sewing-curved-seams/#>.
Regarding claim 14, Feist and Labit fail to teach wherein only about 5% to only about 30% of the outer perimeter comprises linear portions, and wherein the linear portion comprise a folded edge.
However, Figure 12 suggests a small section of the chassis is linear. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have the made the outer perimeter at 50% curvilinear given the improvements to the waist fit and leg openings by curving the article fit the body’s curves Col. 3 lines 1-29) while maintaining some linear portions for ease of manufacturing. 

Brown teaches the formation of two layers at the perimeter of a material thereby being drawn to solving a similar problem as applicant namely the article is formed by two for more layers and must be joined together.
According to Brown it is well known that then forming two layers together the straight sections of the perimeter are simply folded over in order to provide a smooth seam.
Therefor it would have been obvious to one of ordinary skill in the art to have folded the edges over in the straight section of Feist in order to have a smooth edge as taught by brown.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781